 



Exhibit 10.1
 
BAY VIEW 2005-LJ-1 OWNER TRUST
Issuer
and
DEUTSCHE BANK TRUST COMPANY AMERICAS
Indenture Trustee
 
FIRST SUPPLEMENTAL INDENTURE
Dated as of June 3, 2005
to the
INDENTURE
Dated as of February 1, 2005
 

 



--------------------------------------------------------------------------------



 



     FIRST SUPPLEMENTAL INDENTURE, dated as of June 3, 2005, among BAY VIEW
2005-LJ-1 OWNER TRUST, a statutory trust organized and existing under the laws
of the State of Delaware (the “Issuer”) and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as indenture trustee (the “Indenture
Trustee”).
RECITALS
     The Issuer has heretofore duly executed and delivered to the Indenture
Trustee an Indenture, dated as of February 1, 2005 (the “Indenture”), providing
for the issuance of the Notes. All capitalized terms used in this First
Supplemental Indenture and not defined herein shall have the meaning assigned to
them in the Indenture.
     Section 10.01(a)(v) of the Indenture provides that, without the consent of
the Holders of any Notes, but with the consent of the Insurer (so long as the
Insurer is the Controlling Party) and with prior notice to each Rating Agency,
the Issuer and the Indenture Trustee, when authorized by an Issuer Order, may
enter into one or more supplemental indentures to correct or supplement
provisions of the Indenture that may be inconsistent with any other provision in
any of the Basic Documents.
     The changes to the Indenture contemplated by this First Supplemental
Indenture will correct or supplement a provision in the Indenture that may be
inconsistent with certain provisions of the Insurance Agreement and/or the
Policy, and the Insurance Agreement and the Policy are each a Basic Document.
     All things necessary to make this First Supplemental Indenture a valid
agreement of the Issuer, and a valid supplement to the Indenture, have been
done.
     Now, Therefore, for and in consideration of the premises, it is mutually
agreed as follows:
     1. Section 1.01(a) of the Indenture is hereby amended by adding a new
definition of “Deficiency Amount” in the appropriate alphabetical order thereto,
which definition shall read in its entirety as follows:
     “Deficiency Amount” shall have the meaning assigned to such term in the
Policy.
     2. Section 9.03(a) of the Indenture is hereby amended by deleting clause
“(a)” thereof in its entirety, and replacing the following in lieu thereof:
“(a) In the event that the Indenture Trustee has delivered a Deficiency Notice
with respect to any Determination Date, the Indenture Trustee shall determine on
the Determination Date for the related Draw Date the Deficiency Amount for the
related Payment Date. In making such determination the Indenture Trustee may
conclusively rely on the information provided in the Servicer’s Certificate. If
the Deficiency Amount for such Payment Date is greater than zero, the Trustee
shall furnish to the Insurer no later than 12:00 noon New York City time on the
Determination Date, and in no event later than the Draw Date, a completed Notice

1



--------------------------------------------------------------------------------



 



of Claim in the amount of the Deficiency Amount (such amount being hereinafter
referred to as the “Policy Claim Amount”). Amounts paid by the Insurer under the
Policy shall be deposited by the Indenture Trustee into the Collection Account
for payment to Noteholders on the related Payment Date (or promptly following
payment by the Insurer on a later date as set forth in the Policy) solely in
accordance with the terms of the Policy.”
     This First Supplemental Indenture shall be construed in accordance with and
governed by the substantive laws of the State of New York (including New York
General Obligations Laws §§ 5-1401 and 5-1402, but otherwise without regard to
conflict of law provisions thereof) applicable to agreements made and to be
performed therein.
     This First Supplemental Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed as of the day and year first above written.

                  Bay View 2005-LJ-1 Owner Trust,    
 
      as Issuer    
 
           
 
  By:   Wilmington Trust Company,    
 
      not in its individual    
 
      capacity, but solely as Owner Trustee    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                Deutsche Bank Trust Company Americas,         not in its
individual capacity, but solely as         Indenture Trustee    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Consented and Agreed to:
MBIA Insurance Corporation
as the Insurer

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

 